Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of N.G.J., a Child                     Appeal from the 196th District Court of
                                                       Hunt County, Texas (Tr. Ct. No. 80639).
No. 06-14-00083-CV                                     Opinion delivered by Chief Justice Morriss,
                                                       Justice Moseley and Justice Burgess
                                                       participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render judgment denying
termination of D.J.J.’s parental rights to N.G.J.
       We further order that the appellee, S.G., pay all costs of this appeal.


                                                        RENDERED MARCH 26, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk